Citation Nr: 1216384	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder (PTSD) for the period from March 2, 2008, to January 29, 2012.  

2.  Entitlement to an initial rating higher than 70 percent for PTSD for the period since January 30, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) for the period prior to December 23, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 and December 2007 RO rating decisions.  The December 2006 RO decision granted service connection and a 30 percent rating for PTSD, effective December 2, 2005.  The December 2007 RO decision severed service connection for PTSD, effective March 1, 2008, and denied a claim for a TDIU rating.  

A September 2010 Board decision restored service connection for PTSD, and increased the rating for the Veteran's PTSD to 50 percent for the period from December 2, 2005 to March 1, 2008.  The Board remanded the issue of entitlement to an initial higher rating for PTSD for the period since March 1, 2008, as well as the issue of entitlement to a TDIU rating, for further development.  

A September 2010 RO decision implemented the Board's September 2010 decision and restored service connection for PTSD, effective March 1, 2008.  The RO also assigned a 50 percent rating for the Veteran's PTSD, for period since December 2, 2005.  

In December 2011, the Board remanded the issues of entitlement to an initial rating higher than 50 percent for PTSD for the period since March 1, 2008, as well as the issue of entitlement to a TDIU rating, for further development.  

A February 2011 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective January 30, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for entitlement to an initial rating higher than 50 percent for PTSD for the period from March 2, 2008, to January 29, 2012, and the claim for entitlement to an initial rating higher than 70 percent for PTSD for the period since January 30, 2012, both remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The February 2012 RO decision also granted a TDIU rating, effective December 23, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, except for the period since December 23, 2011, the claim for entitlement to a TDIU rating for the period prior to December 23, 2011, also remains before the Board.  See AB supra.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating for the period prior to December 23, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 2, 2008, to January 29, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  

2.  For the period since January 30, 2012, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD for the period from March 2, 2008, to January 29, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an initial rating in excess of 70 percent rating for PTSD for the since January 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service personnel and treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a January 2012 VA psychiatric examination, as well as a January 2012 addendum, regarding his PTSD.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service personnel and treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates the examiner's assessment that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument), and no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A December 2006 RO decision granted service connection and a 30 percent rating for PTSD, effective December 2, 2005.  A December 2007 RO decision severed service connection for PTSD, effective March 1, 2008, and denied a claim for a TDIU rating.  

A September 2010 Board decision restored service connection for PTSD, and increased the rating for the Veteran's PTSD to 50 percent for the period from December 2, 2005 to March 1, 2008.  A September 2010 RO decision implemented the Board's September 2010 decision and restored service connection for PTSD, effective March 1, 2008.  The RO also assigned a 50 percent rating for the Veteran's PTSD, for period since December 2, 2005.  Therefore, the issue of entitlement to an initial rating higher than 50 percent for PTSD for the period since March 1, 2008, still remained before the Board.  

A subsequent February 2011 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective January 30, 2012.  

Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 50 percent for the period from March 2, 2008, to January 29, 2012, and a rating in excess of 70 percent for the period since September 23, 2010.  

I.  From March 1, 2008, to January 29, 2012

VA treatment records dated from April 2008 to June 2010 show that the Veteran was treated for disorders including PTSD.  As to his service-connected PTSD, the Veteran reported symptoms such as dysphoric and irritable moods; sleep problems; nocturnal panic symptoms, as well as occasional daytime panic symptoms; illusions; auditory hallucinations; passive suicidal ideation with no current plan; social isolation; and feelings of hopelessness and helplessness.  He also reported that he had not worked since 1998.  

For example, an April 2008 VA treatment entry notes that the Veteran voiced multiple psychological symptoms.  The examiner reported that the Veteran was rather over inclusive of a multitude of subjective symptoms of anxiety and depression, as well as of a psychosis.  The examiner stated that the Veteran's overwhelming concern seemed to be loss of sleep attributed to his financial woes.  The examiner indicated that the Veteran eventually spoke of the deaths of three cousins and of breaking up with his girlfriend of three years.  It was noted that the Veteran reported that his threatened his girlfriend with homicide.  The examiner stated that the Veteran relayed that his suicidal thoughts were just thoughts and that he had no plans or intentions.  It was noted that the Veteran denied any homicidal thoughts after getting his girlfriend out of his home.  

The examiner reported that the Veteran was alert, attentive, and oriented times three.  The examiner stated that the Veteran was reasonable, cooperative, and that his grooming was of a normal rate and rhythm.  The examiner maintained that the Veteran's language was intact, that his mood was athymic, and that his affect was congruent with his mood and in the wide range.  The examiner reported that the Veteran had a normal and coherent thought process and no unusual thought content.  The examiner remarked that the Veteran had suicidal ideation that was passive, without a plan.  It was noted that the Veteran's insight and judgment were good.  The examiner reported that the Veteran maintained a generally pleasant disposition, which became better as the evaluation progressed despite the Veteran's reflecting on his anger, concerns, and anxieties.  The examiner stated that the Veteran affect was broad, and shallow, as he seemed to smile even as he reflected on his hallucinations and any flashbacks.  The diagnoses were a depressive disorder, not otherwise specified, and an addictive disorder, alcohol abuse and cocaine abuse.  A GAF score of 80 was assigned.  

Another April 2008 VA treatment entry indicates that the Veteran reported that he was depressed, that he had nightmares and flashbacks, and that he felt angry at the military.  The Veteran stated that he felt like hurting someone, but that he did not have a plan.  It was noted that the Veteran was positive for suicidal ideation.  The assessment was depression/PTSD.  The examiner noted that the Veteran was positive for suicidal ideation, but that there was no current plan.  

A January 2010 VA treatment entry reflects that the Veteran resided with a girlfriend of some time and that he reported that he was doing pretty good since his last visit.  The Veteran stated that he had intermittent nightmares, and that his moods were sad with occasional aggressive urges and that he intermittently retained control.  It was noted that there was no suicidal ideation.  The examiner reported that the Veteran was alert, pleasant, conversive, and that he made appropriate eye contact.  It was noted that the Veteran's speech was of a normal rate and volume and that no abnormal movements were observed.  The examiner reported that the Veteran's affect was neutral/stable and that his thought content was suspicious, with no evidence of delusions.  The examiner indicated that the Veteran's thought process was normal, that he had no abnormal perceptions, and that he had no suicidal or homicidal ideation.  It was noted that the Veteran's impulse control was grossly intact.  A diagnosis was not provided at that time.  

A May 2011 VA psychiatric examination report notes that the Veteran reported that his current medication and therapy helped him cope better than he did previously.  He stated that his sleep was still not great and that he would become angry a lot out of the blue.  The Veteran reported that he had a loss of pleasure in things, that he had decreased energy and motivation, and that he had difficulty concentrating.  He stated that he had been dating a woman for approximately six years and that the relationship was pretty good.  The Veteran indicated that is girlfriend lived with him some of the time.  He maintained that he had a good relationship with his daughter and that he was close to his girlfriend's son.  The Veteran related that he also spent time with an aunt.  He stated that he had a loving family, but that he was not able to love them as much as he wanted to due to remaining distant and detached at times.  

The Veteran reported that he spent a lot of time by himself and that he did not like to be around people, except for his family.  He indicated that his activities included watching television, reading the bible, going to church, going out to eat, and spending time with his family.  It was noted that the Veteran reported a suicide attempt in the 1980s, but that he denied any recent attempts.  The Veteran indicated that had been unemployed for ten to twenty years and that his usual occupation was as a meat cutter.  He reported that he had to stop working due to his back, as well as a drug problem.  He indicated that he also had problems getting along with others which contributed to conflict on the job and had some effect on his productivity.  

The examiner reported that the Veteran was clean and casually dressed.  The examiner stated that the Veteran's psychomotor activity, as well as his speech, were both unremarkable.  It was noted that the Veteran's attitude was cooperative, but guarded.  The examiner indicated that the Veteran's affect was appropriate, that his mood was anxious, and that his attention was intact.  The examiner maintained that the Veteran was oriented to person, time, and place.  The examiner related that the Veteran's thought process and thought content were both unremarkable, and that there were no delusions.  The examiner indicated, as to the Veteran's judgment, that he understood the outcome of his behavior.  As to the Veteran's insight, the examiner stated that he understood that he had a problem.  The examiner reported that the Veteran did have persistent hallucinations.  It was noted that the Veteran did not have inappropriate or obsessive/ritualistic behavior.  

The examiner indicated that the Veteran had panic attacks one to two times per week and that he reported symptoms such as fear of dying, his heart beating faster, sweating, dizziness, and irritability.  The examiner reported that the Veteran had suicidal thoughts.  It was noted that the Veteran denied current suicidal ideation and stated that his last thoughts in that regard were a few months earlier.  The examiner noted that the Veteran reported that he had thought of a plan such a wrecking a car, or stopping eating, but that he denied intent.  The examiner reported that the Veteran's impulse control was fair and that there had been no episodes of violence.  The examiner indicated that the Veteran's remote memory was moderately impaired and that his recent and immediate memory were both mildly impaired.  The examiner reported that the Veteran related PTSD symptoms, including recurrent and intrusive recollections; recurrent distressing dreams of an event; intense distress at exposure to internal or external cues related to an event; efforts to avoid thoughts, feelings, and conversations related to trauma; efforts to avoid activities, places, or people that arouse recollections of trauma; a restrictive range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  

The diagnosis was PTSD, chronic.  A GAF score of 55 was assigned.  The examiner reported that the Veteran continued to meet the DSM-IV criteria for PTSD, chronic.  It was noted that drug or alcohol abuse were not likely factors in the Veteran's current symptomatology.  The examiner stated that the Veteran showed no obvious impairment in his thought process or communication.  The examiner indicated that the Veteran was likely to have mild to moderate impairment in his social functioning and would be likely to have mild to moderate impairments in occupational functioning.  The examiner reported that there was not total and social impairment due to the PTSD signs and symptoms.  The examiner indicated that the Veteran's PTSD signs and symptoms did result in deficiencies in his judgment, thinking, family relations, work, mood or school.  

In a September 2011 addendum to the April 2011 VA psychiatric examination report, the examiner commented that in her estimation, the Veteran's PTSD symptoms would more likely than not impact, but not solely preclude, his ability to secure and maintain sedentary and physical employment and would lead to reduced reliability to function in an employment setting.  

The medical evidence for the period from March 2, 2008 to January 29, 2012, showed that the Veteran had been dating a girlfriend for approximately six years, although there were references to a break-up in April 2008.  The Veteran indicated that he had a good current relationship with his girlfriends, as well as with his daughter and his girlfriend's son.  He stated that he also spent time with his aunt.  The Veteran maintained that he had a loving family, but that he was not able to love them as much as he wanted due to remaining distant and detached.  He indicated that his activities including reading the bible, going to church, and going out to eat.  The Veteran reported that he had not worked since at least 1998 and indicated that he had problems getting along with others which contributed to conflict on the job.  A May 2011 VA psychiatric examination report indicates a GAF score of 55.  A GAF score of 55 suggests moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner reported that the Veteran was likely to have mild to moderate impairment in his social functioning and occupational functioning.  

Additionally, the examiner reported that there was not total and social impairment due to the PTSD signs and symptoms.  The examiner indicated, however, that the Veteran's PTSD signs and symptoms did result in deficiencies in his judgment, thinking, family relations, work, mood or school.  The Board also notes that the examiner reported that the Veteran had persistent hallucinations, but that he did not have inappropriate or obsessive/ritualistic behavior.  The examiner also reported that the Veteran had panic attacks and suicidal ideation.  In a September 2011 addendum to the April 2011 VA psychiatric examination report, the examiner commented that in her estimation, the Veteran's PTSD symptoms would more likely than not impact, but not solely preclude, his ability to secure and maintain sedentary and physical employment and would lead to reduced reliability to function in an employment setting.  

Additionally, the Board notes that VA treatment records for that period indicate that the Veteran had symptoms such as suicidal ideation, panic symptoms, illusions, and auditory hallucinations.  An April 2008 VA treatment entry related a GAF score of 80, suggestive of only slight symptoms.  The board observes, however, that the examiner pursuant to the April 2008 treatment also indicated that the Veteran had symptoms such as suicidal ideation, and hallucinations, etc., which appear to be contradictory to the GAF score reported by the examiner.  

Viewing all the evidence for the period from March 2, 2008, to January 29, 2012, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  In fact, the examiner pursuant to the April 2011 VA psychiatric examination report specifically indicated that the Veteran's PTSD signs and symptoms resulted in deficiencies in his judgment, thinking, family relations, work, mood or school.  

The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity as to produce total occupational and social impairment as required for a 100 percent rating for the period from March 2, 2008, to January 29, 2012.  The evidence does not show symptoms such as grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The Board notes that although the Veteran was noted to have hallucinations or illusions, he simply does not show many of the symptoms necessary for a 100 percent rating for the stated period.  Thus, the 70 percent rating being assigned adequately addresses his PTSD symptomatology for the period from March 2, 2008, to January 29, 2012.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has been 70 percent disabling for the period from March 2, 2008 to January 29, 2012.  All the medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for that period.  

Thus, a higher rating to 70 percent, and no more, is warranted for PTSD for the period from March 2, 2008, to January 29, 2012.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Since January 30, 2012

The most recent January 30, 2012, VA psychiatric examination report reflects that the Veteran reported that there had been no changes in the quality of his relationships with his girlfriend of six years, his daughter, or his stepson, since the last VA examination in "May" 2011.  The Veteran stated that his girlfriend was diagnosed with cancer, that she was receiving treatment, and that the cancer was presently in remission.  He stated that he had a close relationship with his daughter and that he saw his stepson daily.  The Veteran indicated that he would also visit his aunt and that he had some friends that he trusted.  He maintained, however, that he tended to stay by himself.  The Veteran reported that he had not worked since 1998.  He stated that his last job was as a butcher or meat cutter and that he experienced back pain and one of his hands was injured on the job.  He reported that he did not have much to do with people at work.  The Veteran indicated that his psychotropic medications helped a little bit, but that he was still bothered by significant irritability.  He stated that he had been clean and sober for fourteen years.  

The Veteran reported that he would become frustrated and angry because he would hear things that were not there.  He stated such incidents would occur several times a week.  He also indicated that he would see shadows out of the corners of his eyes.  The Veteran stated that he would become anxious when he heard helicopters on the way to hospitals.  He related that he thought about shooting himself in the 1980s, but that his girlfriend got the gun away from him.  

The examiner reported that the Veteran had a depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, and disturbances of motivation and mood.  The examiner indicated that the Veteran also had difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran had suicidal ideation.  The examiner reported that the Veteran related PTSD symptoms, including recurrent and distressing recollections; recurrent distressing dreams of an event; acting or feeling as if a traumatic event were occurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of a traumatic event; efforts to avoid thoughts, feelings, and conversations related to trauma; efforts to avoid activities, places, or people that arouse recollections of trauma; a restrictive range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The diagnosis was PTSD.  A GAF score of 60 was assigned.  The examiner indicated that the Veteran PTSD symptomatology was reflective of occupational or social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

In a January 2012 addendum to the January 2012 VA psychiatric examination report, the examiner indicated that the Veteran's PTSD symptoms caused irritability, poor sleep, anxiety, auditory hallucinations, hypervigilance, and a startle reaction.  She commented that the Veteran would be able to work on routine simple tasks in a quiet environment where there would be no sudden or loud noises or more than three people in a room with him.  The examiner remarked that the Veteran could not return to his former occupation as a meat cutter due to his level of irritability and access to sharp knives.  

The medical evidence for the period since January 29, 2012, shows that the Veteran has been unemployed since 1998.  The Veteran reports that he has been in a relationship with his girlfriend for six years and that he has good relationships with his daughter and stepson.  He also visits with an aunt and trusts a few friends.  The Veteran reports that he becomes frustrated and angry because he would hear things that are there.  He further indicates that he sees shadows out of the corners of his eyes.  The most recent January 30, 2012, VA psychiatric examination report indicates a GAF score of 60, suggesting moderate symptoms.  In a January 2012 addendum, the examiner indicated that the Veteran's PTSD symptoms caused irritability, poor sleep, anxiety, auditory hallucinations, hypervigilance, and a startle reaction.  She commented that the Veteran would be able to work on routine simple tasks in a quiet environment where there would be no sudden or loud noises or more than three people in a room with him, but that he could not return to his former occupation as a meat cutter due to his level of irritability and access to sharp knives.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for the period since January 30, 2012.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The Board notes that although the Veteran was noted to have hallucinations, he simply does not show many of the symptoms necessary for a 100 percent rating for the stated period.  All the medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for the period since January 30, 2012.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 70 percent disabling since January 30, 2012.  

The weight of the evidence demonstrates that the Veteran's PTSD is no more than 70 percent disabling under Diagnostic Code 9411 for the period since January 30, 2012.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Board notes that the Veteran is already in receipt of a TDIU rating.  Additionally, the Veteran's occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment, i.e., beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  As such, referral for extraschedular consideration is not warranted. 


ORDER

An initial higher rating of 70 percent, but not greater, is granted for PTSD for the period from March 2, 2008, to January 29, 2012, subject to the laws and regulations governing the disbursement of monetary benefits.

An initial rating higher than 70 percent for PTSD for the period since September January 30, 2012, is denied.  


REMAND

For the period prior to December 23, 2011, service connection has been determined to have been in effect for PTSD (now rated 50 percent); diabetes mellitus (rated 20 percent); nephropathy with hypertension (rated 30 percent); peripheral vascular disease of the right lower extremity (rated 20 percent); peripheral vascular disease of the left lower extremity (rated 20 percent); and for coronary artery disease, status post coronary artery bypass graft (rated 10 percent).  The combined disability rating during that period was 90 percent.  Thus, the Veteran's service-connected disabilities satisfied the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011) for the period prior to December 23, 2011.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  As the Veteran was unemployed during the period prior to December 23, 2011, and his service-connected disabilities satisfied the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion from a VA examiner as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to December 23, 2011.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone rendered him unemployable for the period prior to December 23, 2011.  The claims folder must be provided to and reviewed by the examiner.  The examiner should describe the impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to December 23, 2011.  If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period prior to December 23, 2011, the examiner should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.  All findings and conclusions should be set forth in a legible report.

2.  Thereafter, readjudicate the claim for entitlement to a TDIU rating for the period prior to December 23, 2011.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


